Citation Nr: 1539289	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-35 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for dislocation of the clavicle or scapula (left shoulder disorder) prior to May 19, 2015.

2.  Entitlement to an initial evaluation in excess of 20 percent for a left shoulder on and after May 19, 2015.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2008 to November 2009.  He has served in the National Guard beginning in February 1990 and continues to serve.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board previously remanded the Veteran's claim in February 2015 for further development.

The April 2011 rating decision granted, in pertinent part, service connection for a left shoulder disorder, rated at 10 percent.  During the pendency of the appeal, a May 2015 rating decision granted a 20 percent disability rating for the left shoulder disorder from May 19, 2015.  As the Veteran is presumed to be seeking the maximum schedular benefit available, and has not indicated otherwise, these issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his substantive appeal, the Veteran requested a Board hearing.  The RO notified the Veteran that a hearing had been scheduled for August 2013 in a June 2013 letter addressed to the Veteran's last known address.  The Veteran failed to appear for this hearing and has offered no explanation.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Board finds that a claim for a total disability rating based on individual unemployability (TDIU) has not been raised.  The Veteran has not claimed that his left shoulder disorder prevents him from maintaining meaningful employment, nor does the evidence of record support such a claim.  The Veteran has maintained employment throughout the course of his appeal.  The cumulative evidence of record shows that the issue of TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file contains additional VA medical records dated February 2010 to March 2010, which considered by the RO in the November 2012 statement of the case (SOC) and the May 2015 supplemental SOC.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
 
 
FINDINGS OF FACT

1.  Prior to May 19, 2015, the Veteran's left shoulder disorder was manifested by painful limitation of motion with functional loss.

2.  From May 19, 2015, the Veteran's left shoulder disorder was manifested by dislocation of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for a left shoulder disability prior to May 19, 2015, is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2015).

2.  An evaluation in excess of 20 percent for a left shoulder disability after May 19, 2015, is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  In addition, the Veteran was afforded VA examinations in December 2010 and May 2015 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Board previously found that the December 2010 VA examination was inadequate, the Board finds that the May 2015 VA examination in this case is adequate, as it is predicated on a review of the Veteran's medical history and a thorough examination that fully addresses the relevant rating criteria.  

The Board is also satisfied that there has been substantial compliance with the prior February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the February 2015 remand, the Board requested that the AOJ obtain any outstanding VA medical records as well as a new VA examination for the Veteran.  The Board notes that updated VA medical records have since been associated with the claims file and that an additional VA examination was obtained in May 2015.    

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set for the in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69.  Here, the record clearly indicates that the Veteran is right hand dominant.  As such, the left shoulder disability is rated as the minor joint. 

1.  Evaluation Prior to May 19, 2015

The RO indicated that it rated the Veteran's left shoulder disorder under Diagnostic Code (DC) 5299-5203, for a shoulder disability analogous to clavicle or scapula impairment, however, it then discussed an evaluation for the left shoulder which actually used DC 5003 for x-ray evidence of arthritis and evidence of weakness, stiffness and pain.  For arthritis, a 10 percent evaluation reflects noncompensable limitation of motion that is objectively confirmed by swelling, muscle spasm, or satisfactory evidence of painful motion or x-ray evidence of involvement of 2 or more major joints or minor joint groups.  A higher 20 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

The Veteran's service treatment records and military personnel records show that he had a period of active duty service from August 2008 to November 2009.  During that period of service, the Veteran injured his left shoulder and underwent shoulder surgery in May 2009.  He was referred to the Medical Evaluation Board when his symptoms kept him from carrying out his duties.  The Veteran filed his claim in June 2010 and reported continued pain and weakness since the 2009 shoulder surgery.

A March 2010 VA x-ray report noted degenerative changes in the right shoulder, but no the left.  There were no acute fractures or dislocation.  In an August 2010 statement, the Veteran reported chronic shoulder pain and weakness.  

The Veteran underwent a VA examination for his left shoulder claim in December 2010.  The Veteran reported left shoulder weakness, stiffness, give-way and pain.  He denied swelling, heat, redness, lack of endurance, locking, fatigability, tenderness, deformity, drainage, effusion, subluxation, and dislocation.  The Veteran reported daily flare-ups that lasted 24 hours and were 3/10 in pain severity.  The flare-ups were precipitated by physical activity and alleviated by rest.  During such flare-ups he has limitation of motion described as that it hurts when he puts his arm behind his back.  He denies incapacitating episodes in the last year.  He worked as a deputy sheriff.  The examiner found weakness and guarding of movement, there was no edema, instability, abnormal movement, effusion, tenderness, redness, heat, deformity, malalignment, drainage, or subluxation.  Range of motion during that examination was recorded as flexion to 136 degrees, abduction to 131 degrees, external rotation to 21 degrees and internal rotation to 42 degrees.  There was no additional limitation of motion upon repetition.  An x-ray report noted minimal degenerative sclerosis at the left humeral head; joints otherwise unremarkable.  

An x-ray of the Veteran's left shoulder performed in September 2011 again showed no evidence of fracture and dislocation.  At an appointment with his VA Medical Center in June 2011, the Veteran was shown to have painful motion of the shoulder with weakness recorded as 4+/5.  However, palpitation of the shoulders revealed no abnormalities, no muscle spasm, no instability and normal motion.  VA medical records for June 2011 also note that the Veteran reported being unable to lift heavy objects or objects overhead and was unable to wear full military gear, due to osteoarthritis of the left shoulder.  The Veteran reported experiencing a dull numbing in the left shoulder that ached all of the time, but did not radiate.  He also reported flare-ups at "random" a couple times per month and with weather changes.  Service treatment records from December 2011 show that the Veteran could not fully extend his arm, but an exact range of motion in degrees was not provided.

In his December 2012 substantive appeal, the Veteran described constant pain and shoulder weakness.  He stated that when he reached a good strength level, he would then lose the newfound strength quickly.  He reported an inability to carry things or do push-ups as a result of his shoulder disorder.

In a June 2013 VA record, the Veteran reported left shoulder pain.  He had a new job as an electrical lineman which required a lot of lifting.  Upon examination, there was painful range of motion, crepitus, and the deltoid was tender upon deep palpation.  An x-ray report noted normal shoulder and AC joints.  There was post-surgical widening of the left AC joint.  

After review of the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's left shoulder disorder is not for application.  Under the currently evaluated diagnostic code, a 20 percent evaluation is not warranted as the evidence does not show x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But for the evidence does not show nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula, for either arm.  38 C.F.R. § 4.71a, DC 5203.  Rather, at the VA Examination, the Veteran denied dislocation and the examiner also found no dislocation.  The examiner also found no abnormal movement.  Thus, an increased evaluation is not warranted under this diagnostic code.  

Additionally, the evidence does not show limitation of motion to the shoulder level, midway between the side and the shoulder, or to 25 degrees from the side.  Rather, the VA examiner found flexion to 136 degrees, abduction to 131 degrees, external rotation to 21 degrees and internal rotation to 42 degrees, and no additional limitation of motion upon repetition.  See 38 C.F.R. § 4.71a, DC 5201.  Even when considering additional functional loss, an increase is not warranted.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  At the December 2010 VA examination, the Veteran reported experiencing daily flare-ups; however, in June 2011, the Veteran also reported that such flare-ups were not occurring daily, but randomly.  The Board also notes that there was no edema, instability, abnormal movement, effusion, tenderness, redness, heat, deformity, malalignment, drainage, or subluxation found during the 2010 examination; additionally, there was no functional loss which impeded the Veteran's ability to work, as he was noted to be employed at that time.  The Board finds that random occurrences of flare-ups with some decrease in weakness is reflected in the 10 percent evaluation and does not reflect in limitation that is more adequately represented by an evaluation for limitation of motion of the arm to shoulder level.  Additionally, the Veteran's pain and other functional loss is reflected in the 10 percent evaluation assigned for painful, but non-compensable limitation of motion.

Finally, the 2010 examiner also found no left shoulder ankylosis, no deformity, no abnormal movement, and no dislocation.  See 38 C.F.R. § 4.71a, DCs 5200, 5202.  Accordingly, an increased evaluation is not warranted prior to May 19, 2015.  

2.  Evaluation On and after May 19, 2015

In a May 2015 rating decision, the Veteran's left shoulder disorder was awarded a 20 percent evaluation under DC 5203 from May 19, 2015.  Such an evaluation reflects either nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula, for either arm.  No higher evaluation is provided under this diagnostic code.  

The Veteran was afforded a VA examination in May 2015.  The Veteran reported pain, a constant clicking in the shoulder joint, and an inability to raise his arm above shoulder height.  He described flare-ups occurring with changing weather, which aggravated his shoulder pain.  Upon examination, there was 100 degrees of flexion, 110 degrees of abduction, and 60 degrees of external and internal rotation.  The examiner noted that repetitive testing was not performed as the examination was medically consistent with the Veteran's statements describing his shoulder symptoms.  In that regard, the Veteran reported that he did not experience any additional functional loss.  The examination report further noted that pain, weakness, fatigability, and incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time.  Similarly, while the examiner noted that the Veteran was not experiencing a flare-up during the examination, he noted that his examination of the Veteran was medically consistent with the Veteran's statements regarding his flare-ups and went on to note that pain, weakness, fatigability, and incoordination did not significantly limit the Veteran's functional ability with flare-ups. 

Upon examination, there was 5/5 muscle strength and no muscle atrophy.  Ankylosis was also not found.  The examiner reported the presence of shoulder instability in a crank apprehension and relocation test and also recorded the presence of left dislocation of the acromioclavicular joint.  The examiner determined there was no flail shoulder, false flail shoulder, or fibrous union of the humerus.  Citing to a June 2013 x-ray report, the 2015 VA examiner then reported that there was no arthritis present; the impression after that 2013 x-ray was postsurgical changes of the left shoulder including distal resection of the left clavicle, and postsurgical widening of the left acromioclavicular joint, with no acute fracture or dislocation.  The 2015 examiner then noted that the Veteran's employment was affected as a result of his shoulder injury, in that he could not lift objects over his head, however, the Veteran reported that he was employed.

Review of the Veteran's VA medical records reflect that in April 2015, the Veteran contacted his doctor and requested a medical opinion letter for his National Guard physical fitness testing.  He reported that his profile stated that he could not do push-ups and therefore, he was receiving zero points for that portion of the test.  He then reported that he had shoulder problems and used a TENS unit and physical therapy at home, however, he stated that he was able to do push-ups and requested a letter stating the same.  In April 2015, his VA medical doctor associated a medical opinion letter with the Veteran's VA medical records stating that the Veteran was able to do push-ups and requested that the restriction be removed from his profile.

The Board finds that the preponderance of evidence is against a disability evaluation in excess of 20 percent.  AS the Veteran is in receipt of the maximum evaluation under DC 5203, no higher evaluation is warranted.

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 2015 examiner found there was no ankylosis, flail shoulder, false flail joint, or fibrous union of the humerus.  See 38 C.F.R. § 4.71a, DCs 5200, 5202.  Additionally, although a dislocation was noted, this does not result in an evaluation in excess of 20 percent under DC 5202.  Furthermore, an evaluation in excess of 20 percent is not provided for under the DCs for arthritis; a separate evaluation is not warranted as the 2015 examiner determined that there was no left shoulder arthritis.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  

For limitation of arm motion to 25 degrees from side, a 30 percent evaluation is for assignment.  Review of the evidence of record, however, shows that the Veteran's range of motion was not limited to 25 degrees from his side.  The 2015 VA examination showed flexion to 100 degrees, abduction to 110 degrees, and 60 degrees of external and internal rotation.  

The Board has also considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). However, it was noted that the Veteran reported experiencing no additional functional loss with flare-ups or repetitive motion at his May 2015 examination.  As such, the Board finds that the Veteran's left shoulder symptoms cannot be said to more closely align with a 30 percent evaluation for limitation of motion of the left arm, as there was not additional functional loss that resulted in such limitation of motion.  Accordingly, and increased evaluation is not warranted under DC 5201, even considering additional functional loss.  
 
Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether staged ratings are appropriate.  For the reasons indicated above, however, the Veteran's left shoulder disorder does warrant any further higher staged ratings than have already been created, as the disability has remained essentially the same throughout the relevant periods.

3.  Scar due to shoulder surgery

Finally, the Board notes that while there is evidence of a scar from the Veteran's May 2009 left shoulder surgery, the scar was evaluated and rated separately in an April 2011 rating decision.  The Veteran did not appeal his left shoulder scar evaluation and as such, it is not presently before the Board.

4.  Extra-schedular Rating

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left shoulder disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptoms such as pain, limitation of motion, and additional functional loss.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left shoulder disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 10 percent for a left shoulder disorder prior to May 19, 2015 is denied.

An initial evaluation in excess of 20 percent for a left shoulder disorder on and after May 19, 2015 is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


